Case 2:18-cv-17233-KM-JBC Document 339 Filed 04/12/21 Page 1 of 21 PageID: 3088




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY



  IVAN OJEDA, JOSE RODRIGUEZ-
                                                 Civ. No. 18-17233 (KM) (JBC)
  ORTIZ, EDUARDO RIVAS
  FERNANDEZ, JUAN GERENA, IVAN
  BURGOS-TORRES, EFRAIN                                    OPINION
  HERNANDEZ-ADORNO AND MUGUEL
  MILLET-MORALES, INDIVIDUALLY
  AND ON BEHALF OF ALL OTHERS
  SIMILARLY SITUATED,

                 Plaintiffs,

  v.

  LOUIS BERGER GROUP (DOMESTIC),
  INC., KENNETT CONSULTING, LLC,
  KALLBERG INDUSTRIES, LLC,
  BLUESOURCE, LLC, AUTOMATED
  CONTROLS AND POWER LLC/ACP
  LLC, H.P. SERVICES, CORP., ABLE
  INNOVATIONS INC. d/b/a HELSEL’S
  AUTOMOTIVE, SUNCOAST
  RESOURCES, INC., LMD AND ASSC.,
  LLC, AND DK&J ENTERPRISES, INC.,

                Defendants.



 KEVIN MCNULTY, U.S.D.J.:
       On March 11, 2021, this Court issued an opinion and order (DE 321; DE
 322) granting motions to dismiss for lack of personal jurisdiction by defendants
 LMD and Assc., LLC (“LMD”) (DE 252), H.P. Services, Corp. (“HP”) (DE 290),
 Kallberg Industries, LLC (“Kallberg”) (DE 250), and Bluesource, LLC
 (“Bluesource”) (DE 244.) I additionally granted plaintiffs’ motion, in which they
 consented to transfer their claims against Able Innovations, Inc. (“Able”.) (DE
 322.) At that time, I directed the parties to assert their positions as to whether
Case 2:18-cv-17233-KM-JBC Document 339 Filed 04/12/21 Page 2 of 21 PageID: 3089




 the Court should opt to dismiss such claims or transfer them to districts where
 personal jurisdiction can be asserted. (DE 322 at 2.)
         I then issued an order requesting that plaintiffs submit a proposed plan
 for severing and transferring their claims, to clarify which claims and parties
 were involved. (DE 334.) Plaintiffs have done so, by means of a chart, in a
 format dictated by the court. (DE 335.) I informed the defendants that failure to
 propose a transferee district as an alternative to dismissal would be deemed a
 waiver of any objection to the transferee district chosen by the court. (DE 334.)
         Most defendants have responded by requesting that I dismiss plaintiffs’
 claims. (DE 328; DE 329; DE 331; DE 332.) Defendant HP has proposed in the
 alternative that the claims against HP be transferred to the District Court for
 the District of Puerto Rico. (DE 336.) Defendant Kallberg has proposed in the
 alternative a transfer to the Southern District of Florida. (DE 338.) Defendant
 Bluesource consents to a transfer to the Middle District of North Carolina,
 Durham Division, and does not seek dismissal. 1 Plaintiffs, for their part,
 request separate transfers of each case to various districts. (DE 330).
         As explained below, I will transfer each case to an appropriate district,
 adhering to the preferences of plaintiffs, who after all, in the event of dismissal,
 could refile in any appropriate district of their choice.
    I.       Legal Standards
         A. Transfer
         Although I have concluded that I lack jurisdiction over plaintiffs’ claims
 against many of the defendants, I possess the power to transfer the cases to a
 different court pursuant to 28 U.S.C. § 1631. To do so, however, I must make
 two findings. First, I must determine that the proposed transferee court is one
 “in which the action or appeal could have been brought at the time it was
 filed.” Id. A claim “could have been brought” in any court that has (1) subject
 matter jurisdiction, (2) personal jurisdiction, and (3) venue. Am. Fin. Res., Inc.


       That consent is contained in a letter, dated March 31, 2021, received in
         1

 chambers but not yet filed on the docket.


                                        2
Case 2:18-cv-17233-KM-JBC Document 339 Filed 04/12/21 Page 3 of 21 PageID: 3090




 v. Smouse, 2018 WL 6839570 at *5 (D.N.J. Dec. 31, 2018). Second, I must
 conclude that transfer, as opposed to dismissal, would be “in the interest of
 justice.” 28 U.S.C. § 1631.
       Subject matter jurisdiction will exist in any federal district court to which
 I might transfer these claims. Plaintiffs bring their claims pursuant to a federal
 statute, the Fair Labor Standards Act (“FLSA”), so there would be federal
 question jurisdiction. 28 U.S.C. § 1331; Growth Horizons, Inc. v. Delaware Cty.,
 983 F.2d 1277, 1281 (3d Cir. 1993) (“A district court has federal question
 jurisdiction in any case where a plaintiff with standing makes a non-frivolous
 allegation that he or she is entitled to relief because the defendant’s conduct
 violated a federal statute.”). Any court would also have supplemental
 jurisdiction over plaintiffs’ wage claims under Puerto Rico and Virgin Islands
 law, because those claims share a “common nucleus of operative fact” with the
 FLSA claims. 28 U.S.C. § 1367(a) (district courts have supplemental
 jurisdiction over claims “so related to claims in the action within such original
 jurisdiction that they form part of the same case or controversy under Article III
 of the United States Constitution”); Del Valle v. OfficeMax N. Am, Inc., 2015 WL
 222582 at *12 (D.V.I. Jan. 14, 2015) (Virgin Islands Fair Labor Standards Act
 claims have same elements as FLSA claims); Perez-Maspons v. Stewart Title
 P.R., Inc., 208 F. Supp. 3d 401, 424 (D.P.R. 2016) (same for claims under
 Puerto Rican Law § 379).
       As for personal jurisdiction, there are two kinds: general and specific.
 Specific jurisdiction relies on a corporate defendant’s forum-related activities
 that give rise to the plaintiffs’ claims, while general jurisdiction applies where
 the defendant corporation’s contacts with the forum are sufficient to render it
 “at home” in the forum state. Helicopteros Nacionales de Colombia, S.A. v. Hall,
 466 U.S. 408, 414 & n.8 (1984). For a corporate defendant, the main bases for
 general jurisdiction are (1) the corporation’s place of incorporation; and (2) its
 principal place of business. Daimler AG v. Bauman, 571 U.S. 117, 137 (2014).
 For specific jurisdiction, courts ask (1) whether the defendant purposefully



                                        3
Case 2:18-cv-17233-KM-JBC Document 339 Filed 04/12/21 Page 4 of 21 PageID: 3091




 directed its activities at the forum; (2) whether the litigation “arises out of or
 relates to” at least one of those contacts; and (3) whether the exercise of
 jurisdiction otherwise comports with traditional notions of fair play and
 substantial justice. O’Connor v. Sandy Lane Hotel Co., Ltd., 496 F.3d 312, 317
 (3d Cir. 2007).
       To determine whether venue in any particular district court is proper,
 courts look to 28 U.S.C. § 1391, which provides as follows:
       (b) Venue in general. A civil action may be brought in —
               (1) a judicial district in which any defendant resides, if all
               defendants are residents of the State in which the district is
               located;

               (2) a judicial district in which a substantial part of the events
               or omissions giving rise to the claim occurred, or a
               substantial part of the property that is the subject of the
               action is situated; or

               (3) if there is no district in which an action may otherwise be
               brought as provided in this section, any judicial district in
               which any defendant is subject to the court’s personal
               jurisdiction with respect to such an action.

 The defendants here are corporate entities. “[A]n entity with the capacity to
 sue and be sued in its common name under applicable law, whether or not
 incorporated, shall be deemed to reside, if a defendant, in any judicial district
 in which such defendant is subject to the court’s personal jurisdiction.” Id. at
 1391(c)(2).
       The determination of whether transfer, as opposed to dismissal, is “in the
 interest of justice” is left to my discretion. Roberts v. United States, 710 Fed.
 App’x 512, 514 (3d Cir. 2017) (per curiam). Normally, transfer will be in the
 interest of justice when jurisdiction is clearly available in another court,
 “because dismissal of an action that could be brought elsewhere is time-
 consuming and justice-defeating.” SM Fin. Servs. Corp. v. Blue Cross Blue
 Shield of Tex., 2020 WL 7869213 at *2 (D.N.J. July 16, 2020). Transfer has the
 advantage over dismissal in the usual case because it provides the benefit of



                                         4
Case 2:18-cv-17233-KM-JBC Document 339 Filed 04/12/21 Page 5 of 21 PageID: 3092




 maintaining continuity and avoiding litigation over whether the refiled action is
 time-barred. Kim v. Korean Air Lines Co., 2021 WL 129083 at *9 (D.N.J. Jan.
 14, 2021); see also Kurzweil v. Amtrak, 2020 WL 5760423 at *4 (D.N.J. Sept.
 28, 2020).
          B. Severance
          Rule 21 of the Federal Rules of Civil Procedure provides:
          On motion or on its own, the court may at any time, on just terms,
          add or drop a party. The court may also sever any claim against a
          party.

 A court may “sever claims under Federal Rule of Civil Procedure 21, and then
 transfer the severed claims under Section 1404(a), while retaining jurisdiction
 over the remaining claims in an action.” Dao v. Knightsbridge Int’l Reins Corp.,
 15 F. Supp. 2d 567, 576 (D.N.J. 1998); White v. ABCO Eng’g Corp., 199 F.3d
 140, 144 (3d Cir. 1999).
    II.      Discussion
             a. Plaintiffs’ Complaint
          Plaintiffs currently bring claims against the following entities:
             •   Louis Berger Group (Domestic), Inc. (“Louis Berger”)
             •   Sun Coast Resources, Inc. (“Sun Coast”)
             •   Automated Controls and Power LLC/ACP LLC (“ACP”)
             •   DK&J Enterprises, Inc. (“DK&J”)
             •   Kennett
             •   Kallberg
             •   Bluesource
             •   Able
             •   HP
 Defendants Louis Berger, Sun Coast, ACP, and DK&J have not contested
 personal jurisdiction in this matter, and have not requested that this case be
 transferred to a different court. Plaintiffs have not requested that their claims
 against these entities be transferred. The claims against Louis Berger, Sun
 Coast, ACP, and DK&J will therefore remain in this court.


                                          5
Case 2:18-cv-17233-KM-JBC Document 339 Filed 04/12/21 Page 6 of 21 PageID: 3093




       That leaves Kennett, Kallberg, Bluesource, Able, and HP. As to them,
 plaintiffs have taken the straightforward approach, proposing transfer to the
 particular defendant’s home district.
       The complaint is uninformative about precisely which plaintiffs are suing
 which defendants. Plaintiffs have as much as acknowledged that they intended
 this action as a sort of do-it-yourself multidistrict litigation. It may be for this
 reason that the complaint tends to lump all claims and defendants together.
 Now, where a court has jurisdiction over the entire case, such matters may
 quickly be sorted out in discovery, but not so here. I have therefore sought, and
 received, a certain amount of clarification from plaintiffs’ counsel. (See DE 334,
 335 (chart of plaintiffs and defendants).)
       In Appendix A, attached to this Opinion, I list the numerous plaintiffs,
 correlating them to the relevant defendants and the transferee districts. Out of
 courtesy to the transferee districts, however, I will require the plaintiffs to
 submit separate, severed complaints prior to transfer.
          b. LMD
       Plaintiffs’ counsel propose that the claims of plaintiffs Efrain Hernandez-
 Adorno, Edgardo Soto-Infante, and Alfonso Molina-Marrero against LMD be
 transferred to the United States District Court for the District of South
 Carolina. (DE 335 at 2; DE 330.) They claim personal jurisdiction and venue
 exists there because LMD has pled that it is registered and headquartered in
 Summerville, South Carolina. (DE 330.) LMD, for its part, has moved to sever
 plaintiffs’ claims against it from this action and transfer venue to the United
 States District Court for the District of Puerto Rico. (DE 328.) LMD asserts that
 transfer to the District of Puerto Rico is convenient to both parties and
 witnesses, reasoning that all of the services provided by LMD occurred in
 Puerto Rico and the United States Virgin Islands and were carried out by
 Puerto Rican contract workers. (Id. at 2.) LMD accepts that personal
 jurisdiction over it would be proper in Puerto Rico and notes that the only
 plaintiff specifically linked to LMD in the Second Amended Complaint is Efrain
 Hernandez-Adorno, an adult resident of Puerto Rico. (Id.)


                                         6
Case 2:18-cv-17233-KM-JBC Document 339 Filed 04/12/21 Page 7 of 21 PageID: 3094




       This action could have been brought in the district courts of either South
 Carolina or Puerto Rico. South Carolina has general personal jurisdiction over
 LMD because that is LMD’s place of incorporation. (DE 328 at 2 (“LMD . . . is a
 South Carolina limited liability company”)); Daimler, 571 U.S. at 137. Puerto
 Rico has personal jurisdiction over LMD because LMD has consented to
 personal jurisdiction there. 2 (DE 328 at 2; see also Ins. Corp. of Ir. v.
 Compagnie Des Bauxites De Guinee, 456 U.S. 694, 703 (1982) (“Because the
 requirement of personal jurisdiction represents first of all an individual right, it
 can, like other such rights, be waived . . . .”).) Venue is also proper in either
 location: LMD “resides” in South Carolina, justifying venue under 28 U.S.C. §
 1391(b)(1), and a substantial part of the events giving rise to the claim
 occurred in Puerto Rico, justifying venue under § 1391(b)(2).
       LMD notes that almost the bulk of the relevant conduct in this case
 occurred in Puerto Rico and the U.S. Virgin Islands, and that the parties and
 potential witnesses would therefore find Puerto Rico a convenient forum. (DE
 328 at 2.) That may be correct; it was in Puerto Rico that the relevant plaintiffs
 performed the work which forms the basis for their claims against LMD. But
 statutorily, venue is proper in the District of South Carolina, and plaintiffs are
 entitled to deference in their choice of forum. LMD cannot plausibly assert that
 South Carolina, the state in which it is incorporated and maintains its
 principal place of business, would be an inconvenient forum for itself. I thus
 sever plaintiffs’ claims against LMD, and, upon receipt of an amended, severed
 complaint, I will transfer that case to the District of South Carolina. Plaintiffs
 suggest that the Charleston vicinage in particular would be appropriate; intra-
 district allocation of the case, however, is a matter for the transferee district to
 decide.




       2Puerto Rico would likely have personal jurisdiction even in the absence of
 consent, given LMD’s many contacts with the territory.


                                        7
Case 2:18-cv-17233-KM-JBC Document 339 Filed 04/12/21 Page 8 of 21 PageID: 3095




           c. HP
       Certain of the plaintiffs 3 request that the Court sever their claims against
 HP and transfer them to the United States District Court for the District of
 Puerto Rico, reasoning that HP is headquartered in Puerto Rico. (DE 330.) HP,
 for its part, requests that the claims against it be dismissed because there is no
 personal jurisdiction in New Jersey, and plaintiff’s counsel is not admitted to
 practice in Puerto Rico. (DE 329.) HP agrees, however, that if I elect to transfer,
 rather than dismiss, the appropriate transferee district is the District of Puerto
 Rico. (DE 336.)
       This matter could have been brought in Puerto Rico. HP has
 acknowledged that it is incorporated in Puerto Rico, so it is “at home” there.
 (DE 290-1 ¶ 3; Daimler, 571 U.S. at 137.) Venue would be proper in Puerto
 Rico, if only because HP “resides” there. 28 U.S.C. § 1391(b)(1). 4
       As previously noted in Section I.A, supra, the interests of justice typically
 weigh against dismissal when there is a court which would properly possess
 jurisdiction and venue. The District of Puerto Rico is such a district. I therefore
 will sever plaintiffs’ claims against HP and, upon receipt of an amended,
 severed complaint, will transfer that severed case to the District of Puerto Rico.
           d. Kallberg
       Certain of the plaintiffs request that the Court sever their claims against
 Kallberg and transfer the severed case to the United States District Court for
 the Southern District of Florida, reasoning that Kallberg is headquartered in
 Fort Lauderdale. Defendant Kallberg, for its part, requests dismissal of these


 3      The plaintiffs who seek to transfer their claims against HP, Kallberg, Blue
 Source, and Kennett are too numerous to list here. Their names are set forth in the
 table attached as Appendix A.
 4      Oddly, defendant HP is opposing transfer to its own home district, raising as an
 objection that plaintiff’s counsel is not admitted in Puerto Rico. Plaintiffs themselves
 raise no such objection. This may be an example of what internet denizens call
 “concern trolling” (i.e., raising an objection purportedly on behalf of the other side to
 derail that side’s agenda and further one’s own). See, e.g.,
 https://en.wiktionary.org/wiki/concern_troll.


                                          8
Case 2:18-cv-17233-KM-JBC Document 339 Filed 04/12/21 Page 9 of 21 PageID: 3096




 claims, but states that, if the claims are not dismissed, the Southern District of
 Florida would be the appropriate transferee district. (DE 338.)
       This matter could have been brought in the Southern District of Florida.
 Kallberg acknowledges that it is incorporated in the State of Florida, so it is “at
 home” there. (DE 250-2 ¶ 4; Daimler, 571 U.S. at 137.) Venue would be proper
 in the Southern District of Florida, because that is the district in which
 Kallberg resides. 28 U.S.C. § 1391(b)(1); see 28 U.S.C. § 1391(c)(2). (DE 330 at
 1; DE 331.)
       As noted in Section I, supra, the interests of justice typically weigh
 against dismissal when there is a court which possesses proper jurisdiction
 and venue. The Southern District of Florida is such a district. I therefore will
 sever plaintiffs’ claims against Kallberg and, upon receipt of an amended,
 severed complaint, will transfer that severed case to the Southern District of
 Florida. Plaintiffs suggest that the Fort Lauderdale vicinage in particular would
 be appropriate; intra-district allocation of the case, however, is a matter for the
 transferee district to decide.
          e. Bluesource
       Certain of the plaintiffs request to sever their claims against Bluesource
 and transfer them to the United States District Court for the Middle District of
 North Carolina, Durham Division. Bluesource consents. (March 31, 2021 Letter
 (not yet filed on ECF).)
       This matter could have been brought in the Middle District of North
 Carolina, Durham Division. Bluesource’s principal place of business is located
 there, so it is “at home” there. Daimler, 571 U.S. at 137. Venue would be proper
 in the Middle District of North Carolina, because it appears that is the district
 in which Kallberg resides. 28 U.S.C. § 1391(b)(1); 28 U.S.C. § 1391(c)(2). Since
 Bluesource consents, I will sever plaintiffs’ claims against Bluesource and,
 upon receipt of an amended, severed complaint, will transfer those severed
 claims to the Middle District of North Carolina. Plaintiffs suggest that the
 Durham vicinage in particular would be appropriate; intra-district allocation of
 the case, however, is a matter for the transferee district to decide.


                                       9
Case 2:18-cv-17233-KM-JBC Document 339 Filed 04/12/21 Page 10 of 21 PageID: 3097




           e. Kennett
       Certain of the plaintiffs request that this Court sever and transfer their
 claims against Kennett to the United States District Court for the Southern
 District of Florida, Fort Lauderdale. (DE 330 at 2.) Kennett does not consent to
 this request, but instead has informed the Court that it intends to re-file its
 motion to dismiss. (DE 333.) 5
       This matter could have been brought in the Southern District of Florida.
 Kennett acknowledges that it is incorporated in Florida and that its only office
 is located in Weston, Florida. (DE 249-1 ¶ 3.) Venue would be proper in the
 Southern District of Florida, because that is the district in which Kennett
 resides. 28 U.S.C. § 1391(b)(1).
       Plaintiffs concede that I lack personal jurisdiction over Kennett in
 relation to these claims, and request transfer, rather than dismissal. As
 explained in Section I, supra, the interests of justice generally favor such a
 transfer in lieu of dismissal. Kennett’s failure to provide an alternative location
 for transfer other than the Southern District of Florida is taken as a waiver of
 any objection to transfer to that location. (DE 334.) I will therefore sever
 plaintiffs’ claims against Kennett and, upon receipt of an amended, severed
 complaint, will transfer those claims to the Southern District of Florida.
 Plaintiffs suggest that the Fort Lauderdale vicinage in particular would be


       5  In the same July 2020 time frame as the other motions to dismiss, Kennett
 filed a motion to dismiss the complaint on grounds of lack of personal jurisdiction. (DE
 249.) Plaintiffs and Kennett then obtained a 30-day stay in order to discuss
 settlement. (DE 260.) That stay took Kennett’s motion off the decision track, and it
 expired long ago, but neither party ever notified the court as to the status or requested
 further action. Kennett therefore was not one of the movants in connection with my
 March 11, 2021 opinion. Noticing this, I administratively terminated Kennett’s motion
 to dismiss and requested that Kennett consider consenting to be bound by my recent
 decision as to its codefendants. (DE 323.) Kennett declined, seeking leave to refile its
 motion to dismiss by April 1, 2021 and stating that it would work out a briefing
 schedule with its adversary. (DE 333.) That has not occurred. At any rate, however,
 Kennett’s prior motion was based solely on lack of personal jurisdiction, and plaintiffs
 concede the point. I am therefore transferring venue, without prejudice to Kennett’s
 position on the merits.


                                          10
Case 2:18-cv-17233-KM-JBC Document 339 Filed 04/12/21 Page 11 of 21 PageID: 3098




 appropriate; intra-district allocation of the case, however, is a matter for the
 transferee district to decide.
           f. Able
       Plaintiffs Juan C. Gerena, Ruben Aponte, Alexander Ruiz-Garcia,
 Vincente Conzalez-Deliz, Rafael Alvarez-Vargas, Alexander Sanz, and Wray
 Rigual seek to sever and transfer their claims against Able to the Middle
 District of Florida. For the reasons given in my previous opinion and order (DE
 321, 322), I grant their motion to sever. Upon receipt of an amended, severed
 complaint, I will transfer that complaint to the Middle District of Florida.
 Plaintiffs suggest that the Orlando vicinage in particular would be appropriate;
 intra-district allocation of the case, however, is a matter for the transferee
 district to decide.
    III.   Conclusion
       The motions are granted to the extent that I will order severance of the
 plaintiffs’ claims as noted above, and, upon receipt of appropriate amended
 and severed complaints in compliance with the procedure stated in the
 accompanying order, I will transfer those complaints to the specified districts.
 Dated: March 12, 2021



                                       /s/ Kevin McNulty
                                       ____________________________________
                                       Kevin McNulty
                                       United States District Judge




                                       11
Case 2:18-cv-17233-KM-JBC Document 339 Filed 04/12/21 Page 12 of 21 PageID: 3099




                                 APPENDIX A
                                                         Transferee
  Plaintiff(s)                        Defendant          District
  Efrain Hernandez-Adorno
  Edgardo Soto-Infante
  Alfonso Molina-Marrero           v. LMD                D.S.C.


  Jose M Rodriguez-Ortiz
  Maximino Delgado-De Leon
  Jorge Resto-Cortes
  Gerardo Nieves
  Joel Rodriguez-Vega
  Jose M Garcia-Roman
  Carlos Casillas                                        D.P.R.
  Billy Aponte-Rodriguez
  Carlos M Torres-Cruz
  Luis F. Crespo
  Gonzalez Miguel A Santiago
  Abnel Ramos-Mendez
  Frank Reyes
  Jose L Morales-Espada
  Luis Navarro-Betancourt
  David Velez-Olivo
  Bryan Acevedo                    v. HP
  Samuel Baez-Concepcion
  Alex M. Rodriguez
  Rafael Vazquez
  Orlando Cubano-Velez
  Manuel A Correa-Cruz
  Manuel E Diaz-Monzon
  Miguel Garcia-Barrios
  Juan Carlos Gautier-Valentin
  Jorge M Diaz-Lopez
  Jetsny Vizcarrondo
  Orlando Rosado-Fuentes
  Jean L Rosado-Santiago
  Edwin Nieves-Torres
  Luis A Torres-Vega
  Jose O Rivera-Medina
  Carlos Encarnacion-Rivera



                                     12
Case 2:18-cv-17233-KM-JBC Document 339 Filed 04/12/21 Page 13 of 21 PageID: 3100




  Ivan J. Ojeda
  Jesse Velazquez Rivera
  Juan L Rodriguez
  Albert Torres
  Leose Rodriguez
  Miguel Villegas
  Luis Figueroa
  Gabriel T Prada
  Javier Colon
  Edgard Medina-Cruz
  Brian Castro
  Jose Armstrong
  Carlos R. Abreu                                        S.D. Fla.
  Miguel Isaac-Alicea
  Edgardo Gonzalez-Colon
  Gabriel Martinez-Lopez
  Nelson Morales
  Hector Rivera
  Manuel A Lopez
  Richard Vargas
  Bernie Castellanos-Rodriguez
  Francisco Guzman-Bartolomei
  Eduardo Hernandez                v. Kallberg
  Christopher L Perez
  Rafael Cortes
  Gabriel E. Fernandez-Torres
  Anibal Lopez-Medina
  Christian Benitez-Toledo
  Jonathan Sepulveda
  Josue Rios-Rivera
  Victor Fuentes-Fernandez
  Jorge Rosa
  Victor Alers
  Jose M. Garcia-Cortes
  Edgar Roman Lopez
  Diego Salcedo Morales
  Roberto O Ruiz
  Roberto Rafols
  Alejandro Moreda
  Juan C. Gelabert
  Angel Andujar
  Jose De La Cruz
  Elvis A. Martinez
  William Dorta
  Kemuel Barreto-Castillo



                                     13
Case 2:18-cv-17233-KM-JBC Document 339 Filed 04/12/21 Page 14 of 21 PageID: 3101




  Leniel J. Soto
  Bernardo Martinez-Paredes
  Efrain Colon-Santana
  Gabriel A. Velez- Lambrix
  Lino Corretjer
  Xavier Ramos-Rodriguez
  Joseph Velez-Lambrix
  Reinaldo Roman
  Francisco J. Augusto-
  Domenech Xavier Juarbe-
  Vargas
  Rafael Cruz
  Eliezer Alvarez-Serrano
  Jose A Vargas
  Angelo Acevedo
  Christian Nieves-Calero
  Harold Gonzalez
  Jose E Rafols
  Juan Castro
  Edwin Torrado-Torres
  Karlos J Perez-Valle
  Juan C Gerena
  Ruben Aponte
  Alexander Ruiz- Garcia
  Vicente Gonzalez-Deliz
  Luis A. Ramos-Rodriguez
  Eric Rivera
  Jose A. Antongiorgi
  Josue Perez-Carrero
  Israel Velazquez-Rios
  Javier Rodriguez-Mercado
  Rolando Arroyo-Bracero
  Elveen Samalot- Lopez
  Ernesto Gonzalez
  Raymond Torres-Roman
  Alberto Cruz- Rodriguez
  Ian M Cahill-Serrano
  Samuel Ramos
  Joel Martinez
  Miguel Diaz
  Iran L. Adames
  Jason P. Berrios
  Osmar J. Badillo-Maisonave
  Jensen Riopedre
  Rafael Alvarez-Vargas



                                     14
Case 2:18-cv-17233-KM-JBC Document 339 Filed 04/12/21 Page 15 of 21 PageID: 3102




  Johnny Ortiz-Rivera
  Emilio J. Rosario-Morales
  Alexander Rosario
  Alejandro Martinez
  Jason Roman Pagan
  Wigberto Torres Rivera
  Anibal Rosario-Batista
  David Arocho-Castro
  Jonathan Alvarez
  William Garcia-Caldero
  Daniel Alvarez
  Hector Cardona
  Wayne Cedeno
  Alexander Pagan
  Manuel Velez
  Luis Feliciano
  Luis M Rivera- Figueroa
  Federico Ruiz-Torres
  Jose A. Lugo
  Rafael Alomar-Colon
  Nelson Reyes-Pineiro
  Hector I Rodriguez-Ramos
  Jose A. Martinez La Santa
  German De Ornellas-Hau
  Darien Rivera Rodriguez
  Gamaliel Rodriguez-Claudio
  Luis A Rivera-Rodriguez
  Jeffrey Gleason-Lopez
  Ramon E Santiago-Torres
  Tomas Carino
  Giancarlo Cardona
  Juan Arroyo-Diaz
  Xavier Ponce
  Juan M Camacho-Rodriguez
  Jose Manuel Rodriguez-Cruz
  Javier Bonilla-Rios
  Leonardo Mantilla
  Jose Machado
  Hauger Martin
  Wilfredo Figueroa
  Raul Gonzalez-Tosado
  Kelvin Ruiz-Maldonado
  Rancel Portes
  Thomas Bursian
  Ivan Burgos-Torres



                                     15
Case 2:18-cv-17233-KM-JBC Document 339 Filed 04/12/21 Page 16 of 21 PageID: 3103




  Jaime J Rubio
  Jose Carreras-Diaz
  Roberto Lopez
  Wilfredo Betancourt
  Alexandra Sanz
  Jaime Munoz
  Joshua Schultz
  Wray Rigual
  Gabriel Santos-De Leon
  Louis Vega
  Enrique Sanchez-Rodriguez
  Kyle Donaldson-Irizarry
  Luis Centeno-Guzman
  Daniel Perez-Nieves
  Eric X Perez-Rodriguez
  Edwin Rivera-Serrano
  Dana A Graydon
  Carlos Martinez
  Hector Rivera-Gonzales
  Jhon Sarmiento
  David Gonzalez-Benjan
  Omar A. Santiago-Vega
  Davon Elie-Hiraldo
  Jason Pagan-Castellano
  Gabriel Torres-Marquez
  Miguel F Serrano-Negron
  Justin Mullins
  Jose A. Verdiales-Gonzalez
  Inocencio Rios
  William Magnuson
  Ramon Vazquez
  Edwin Rivera-Vega
  Virgilio Nunez-Rodriguez
  Bernardo R. Martinez-Guevara
  Rafael Benet-Ayala
  Luis I. Rivera-Santos
  Alexander Bermudez
  Erich Dehmel-Rivera
  Anthony Colon-Morales
  Michael J. Mercer
  Cody Mercer
  Luis E. Soto-Ruiz
  Alberto J Santiago-Roda
  Jose M Garcia Orlando
  Bello-Vazquez John Barber



                                     16
Case 2:18-cv-17233-KM-JBC Document 339 Filed 04/12/21 Page 17 of 21 PageID: 3104




  Billy Carpenter
  Edgar Jiminez-Montanez
  Kenneth Burrows
  Michael Williams
  James Carter
  David Guerry
  Cesar Benitez
  Angel Marquez-Cadiz
  Angela McGovern
  Eduardo Rivas Fernandez
  Miguel Isaac-Alicea
  Rolando Arroyo-Bracero
  Elveen Samalot- Lopez
  Raymond Torres-Roman
  Alejandro Martinez
  Jason Roman Pagan
  Wigberto Torres Rivera                                 M.D. N.C.
  Emely Rivera
  Roberto Silva
  Ruben Santana-Torres
  Luis A Ruiz-Rosado
  Gabriel Ortiz-Negron
  Rene Y Gonzalez-Ramos
  Israel Dilan
  Jose A. Lugo
  David Rosa Malave
  Gabriel Cochran                  v. Bluesource
  Raymond Diaz
  Roxanna Feliciano
  Ernesto Vazquez- Roche
  Tali Albarran
  Ivan Rosario-Pantoja
  Axel Ledesma-Hernandez
  Eric Delgado Ortiz
  Luis A Miranda
  Animari Otero
  Brian A. Colon
  Chase Criswell
  Reynaldo Marquez Perez
  Angel Lopez-Perez
  Jonathan Tirado-Doncel
  Heidy Soler
  Amanda Motes
  Jaime E Rubio
  Kristian Abrams



                                     17
Case 2:18-cv-17233-KM-JBC Document 339 Filed 04/12/21 Page 18 of 21 PageID: 3105




  Edwin Rivera-Serrano
  Miguel Dones-Lopez
  Jason Pagan-Castellano
  Dolores Oliver
  Keishla Andino
  Logan Menser
  Lorny Seda
  Johnny Rivera-Vega
  Angel Ortiz
  Jared Burcham
  Billy Carpenter
  Josh Farrar
  Michael Cedus
  Earl Copeland
  Brent Sandefur
  Patrick Hall
  Willie Britt
  Michael Liston
  Isaac Barrett
  Adan Sanchez Rivera
  Jonathan Hornback
  Daniel Velasquez-Ortiz
  Ivan J. Ojeda
  Jesse Velazquez Rivera
  Juan L Rodriguez                                       S.D. Fla.
  Albert Torres
  Leose Rodriguez
  Miguel Villegas
  Luis Figueroa
  Gabriel T Prada
  Javier Colon
  Edgard Medina-Cruz
  Brian Castro
  Jose Armstrong                   v. Kennett
  Carlos R. Abreu
  Edgardo Gonzalez-Colon
  Nelson Morales
  Hector Rivera
  Manuel A Lopez
  Richard Vargas
  Bernie Castellanos-Rodriguez
  Francisco Guzman-Bartolomei
  Eduardo Hernandez
  Christopher L Perez
  Rafael Cortes



                                     18
Case 2:18-cv-17233-KM-JBC Document 339 Filed 04/12/21 Page 19 of 21 PageID: 3106




  Gabriel E. Fernandez-Torres
  Anibal Lopez-Medina
  Christian Benitez-Toledo
  Jonathan Sepulveda
  Josue Rios-Rivera
  Victor Fuentes-Fernandez
  Jorge Rosa
  Victor Alers
  Jose M. Garcia-Cortes
  Edgar Roman Lopez
  Diego Salcedo Morales
  Roberto O Ruiz
  Roberto Rafols
  Alejandro Moreda
  Juan C. Gelabert
  Angel Andujar
  Jose De La Cruz
  Elvis A. Martinez
  Kemuel Barreto-Castillo
  Leniel J. Soto
  Bernardo Martinez-Paredes
  Efrain Colon-Santana
  Gabriel A. Velez- Lambrix
  Lino Corretjer
  Xavier Ramos-Rodriguez
  Joseph Velez-Lambrix
  Reinaldo Roman
  Francisco J. Augusto-
  Domenech Xavier Juarbe-
  Vargas
  Rafael Cruz
  Eliezer Alvarez-Serrano
  Jose A Vargas
  Angelo Acevedo
  Christian Nieves-Calero
  Harold Gonzalez
  Jose E Rafols
  Juan Castro
  Edwin Torrado-Torres
  Karlos J Perez-Valle
  Juan C Gerena
  Ruben Aponte
  Alexander Ruiz- Garcia
  Vicente Gonzalez-Deliz
  Luis A. Ramos-Rodriguez



                                     19
Case 2:18-cv-17233-KM-JBC Document 339 Filed 04/12/21 Page 20 of 21 PageID: 3107




  Eric Rivera
  Jose A. Antongiorgi
  Josue Perez-Carrero
  Israel Velazquez-Rios
  Javier Rodriguez-Mercado
  Rolando Arroyo-Bracero
  Elveen Samalot- Lopez
  Ernesto Gonzalez
  Raymond Torres-Roman
  Alberto Cruz- Rodriguez
  Ian M Cahill-Serrano
  Samuel Ramos
  Joel Martinez
  Miguel Diaz
  Iran L. Adames
  Jason P. Berrios
  Osmar J. Badillo-Maisonave
  Jensen Riopedre
  Rafael Alvarez-Vargas
  Johnny Ortiz-Rivera
  Emilio J. Rosario-Morales
  Alexander Rosario
  Alejandro Martinez
  Jason Roman Pagan
  Wigberto Torres Rivera
  Anibal Rosario-Batista
  David Arocho-Castro
  Jonathan Alvarez
  William Garcia-Caldero
  Daniel Alvarez
  Hector Cardona
  Wayne Cedeno
  Alexander Pagan
  Manuel Velez
  Luis Feliciano
  Luis M Rivera- Figueroa
  Federico Ruiz-Torres
  Rafael Alomar-Colon
  Nelson Reyes-Pineiro
  Hector I Rodriguez-Ramos
  Jose A. Martinez La Santa
  German De Ornellas-Hau
  Darien Rivera Rodriguez
  Gamaliel Rodriguez-Claudio
  Luis A Rivera-Rodriguez



                                     20
Case 2:18-cv-17233-KM-JBC Document 339 Filed 04/12/21 Page 21 of 21 PageID: 3108




  Jeffrey Gleason-Lopez
  Ramon E Santiago-Torres
  Giancarlo Cardona
  Juan Arroyo-Diaz
  Xavier Ponce
  Juan M Camacho-Rodriguez
  Leonardo Mantilla
  Hauger Martin
  Wilfredo Figueroa
  Raul Gonzalez-Tosado
  Kelvin Ruiz-Maldonado
  Ivan Burgos-Torres
  Jaime J Rubio
  Jose Carreras-Diaz
  Roberto Lopez
  Alexandra Sanz
  Jaime Munoz
  Louis Vega
  Kyle Donaldson-Irizarry
  Daniel Perez-Nieves
  Eric X Perez-Rodriguez
  Edwin Rivera-Serrano
  Dana A Graydon
  Hector Rivera-Gonzales
  Omar A. Santiago-Vega
  Gabriel Torres-Marquez
  William Magnuson
  Ramon Vazquez
  Edwin Rivera-Vega
  Bernardo R. Martinez-Guevara
  Luis I. Rivera-Santos
  Erich Dehmel-Rivera
  Anthony Colon-Morales
  Alberto J Santiago-Roda
  Orlando Bello-Vazquez
  Juan C Gerena
  Ruben Aponte
  Alexander Ruiz- Garcia
                                                         M.D. Fla.
  Vicente Gonzalez-Deliz           v. Able
  Rafael Alvarez-Vargas
  Alexandra Sanz
  Wray Rigual




                                     21
